DETAILED ACTION
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It is noted that claim 13 currently stands rejected only for depending from claim 1 which has been rejected under 112.
The following is a statement of reasons for allowability:
While, in combination with all of the other recited features, the prior art does teach that an inner cylinder (such as that of Orihashi) may comprise smaller (116), larger (102), and stepped (114) portions, it is not clear that one of ordinary skill would have been motivated to arrange the cylinder such that the stepped portions engages with one end face of the honeycomb structure as such an arrangement would render some of the channels of the honeycomb structure unusable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamada et al. (US 4,353,854) in view of Tomita (US 2015/0292812).

Regarding claims 1 and 7, Oyamada teaches a heat exchanging member comprising: a hollow pillar shaped honeycomb structure (10) having: partition walls (14) defining cells (12), the cells penetrating from a first end face to a second end face to form flow paths for a first fluid (see Figs. 1-3), an inner peripheral wall (16) and an outer peripheral wall (18); the outer peripheral wall (18) having inner (radially inward) and outer (radially outward) surfaces (see Fig. 1); the inner and outer peripheral walls are thicker than the partition walls (see Fig. 1); the cells may be radially provided (see Fig. 2); the device is intended for use as a heat exchanger and in exhaust gas treatment (Col. 1:10-20).
Oyamada does not teach a covering member is configured to cover the outer peripheral wall of the pillar shaped honeycomb structure and that the heat exchanging member is configured to perform heat exchange between the first fluid and a second fluid flowing around an outer side of the covering member.
Tomita teaches a honeycomb heat exchanging member (5) with a covering member (2; Fig. 1) having an inner surface (2b) configured to contact and cover the outer peripheral surface of the outer peripheral wall of the heat exchanging member (Fig. 1; Para. [0030]) and that the heat exchanging member is configured to perform heat exchange between a first fluid (exhaust has flowing from 8 to 8; Fig. 1) and a second fluid flowing around the outer side of the covering member (within 4; Fig. 1; Para. [0029]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Oyamada with the elements taught by Tomita in order to allow it to perform its intended heat exchanging function and thus resulting in a functional heat exchanger.

Regarding claims 2-3, Oyamada further teaches that in cross section the honeycomb structure partition walls comprise: second partition walls extending circumferentially and first partition walls cross the second walls (i.e. extending radially; see Figs. 1-2).
Regarding claims 4-5, Tomita further teaches that: it is old and well-known to form the device with a length of the first partition wall (5a) defining one cell (e.g. the first and second cells from the center) having a greater length than the second partition walls (5b) defining that cell, per claim 4; and the first partition walls have a thickness higher than the second partition walls (see Fig. 2), per claim 5.
It would have been obvious to one of ordinary skill in the art to incorporate these features into the device of Oyamada because Oyamada does not discuss the details of the relative cell structure in the embodiment of Figs. 1-3 and in order to provide increased structural integrity to the device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oyamada in view of Tomita and Aniolek (US 2007/0231533).
Regarding claim 6, Oyamada, as modified, does not teach a radially increasing number of first partition walls.
Aniolek teaches that it is old and well-known in such devices to increase the number of first partition walls away from the center of the device (see Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Oyamada with the first partition wall layout of Aniolek in order to maintain uniformity of the cell sizes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oyamada in view of Tomita and Orihashi (US 8,327,634).

Orihashi teaches that it is old and well-known in the art to form cylindrical tube heat exchanger apparati with an inner cylinder (66a) in a hollow interior of the heat exchanger (32) and having through holes (26a) for introducing a first fluid to the heat exchanger (when 24 is open); and an on-off valve (24) configured to interrupt a flow of the first fluid on an inner side of the inner cylinder during heat exchange between first (flowing from 14) and second (flowing through 32) fluids.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Oyamada, as modified, with the inner cylinder and valve, as taught by Orihashi, in order to allow for precise control of the heat exchange process and reduce pressure drop when heat exchange is not desirable.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamada in view of Tomita, Orihashi, and Hisanaga (US 2012/0297754).
Oyamada, as modified, does not teach interrupting cell-side flow directly or a blocking wall.
Hisanaga teaches that it is old and well-known to provide a valve structure (52, 53) which blocks an inner cylindrical flow path (13) or blocks a concentric outer flow path (formed between 48 and 38) via use of first (52) and second (53) valve structures  with the help of a blocking wall (47, 55) which blocks a part of the flow on the outer concentric side of the cylinder (see Fig. 4) and interacts with the second valve structure (53; see Fig. 7B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Oyamada, as modified, with the double valve structure, as taught by Hisanaga, in order to prevent flow through the undesired passage.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oyamada in view of Tomita, Orihashi, and Tokuda (US 2016/0003550).
Oyamada, as modified, does not teach turbulators.
Tokuda teaches that it is old and well-known in the art to form turbulators (Fig. 3a, 34) on a covering member (11a) forming a flow path for a second fluid (see Fig. 1a; “second fluid”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Oyamada with turbulators, as taught by Tokuda, in order to prevent boundary layer formation.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamada in view of Tomita, Orihashi, and JP 201656752 (‘752).
Oyamada does not teach the purifier and multiple heat exchangers.
‘752 teaches that it is old and well-known in the art: to provide systems of ceramic heat exchangers (2a, 2b) with at least one purifier (61) in the flow path for the first fluid either upstream or downstream of a heat exchanger (both relative to 2a, 2b; see Fig. 7) and integrated together by the frame of the heat exchanger (21), per claim 14; and to provide two or more ceramic heat exchangers (2a, 2b) with at least one purifier (61) provided in the flow path for the first fluid between the heat exchangers (Fig. 7) wherein the purifier and heat exchangers are integrated by the frame of the heat exchanger (21), per claim 15.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the heat exchangers of Oyamada to the arrangement of ‘752 in order to allow for increased control of the heat exchanger operations via bypass.

Response to Arguments
Applicant's arguments filed 11/19/20 have been fully considered but they are not persuasive.
The above rejection statements address the remarks thoroughly and will not be repeated here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763